         Case 17-35623 Document 840 Filed in TXSB on 09/30/19 Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                           §
                                                 §
OFFSHORE SPECIALTY                               §                Case No. 17-35623
FABRICATORS, LLC,                                §
                                                 §
                Debtor,                          §
                                                 §
DAVID WEINHOFFER, Liquidating                    §
Trustee of the OFFSHORE SPECIALTY                §
FABRICATORS, LLC LIQUIDATING                     §           Adversary No. 19 -________
TRUST,                                           §
                                                 §
                    Plaintiff,                   §
                                                 §
v.                                               §
                                                 §
                                                 §
VICTORY PARK CAPITAL ADVISORS,                   §
LLC,                                             §
                                                 §
                   Defendant.                    §

                   TRUSTEE’S COMPLAINT TO AVOID AND RECOVER
                            PREFERENTIAL TRANSFERS

         Plaintiff David Weinhoffer (the “Plaintiff” or “Trustee”), in his capacity as Liquidating

Trustee of the Offshore Specialty Fabricators, LLC Liquidating Trust and as Plaintiff in the above-

captioned adversary proceeding, alleges the following upon knowledge, information, and belief:

                                     Jurisdiction and Venue

         1.     This is an adversary proceeding brought under Bankruptcy Rule 7001 relating to the

Chapter 11 case, In re Offshore Specialty Fabricators, LLC, Case No. 17-35623 (Bankr. S.D. Tex.

[Houston Div.]).
        Case 17-35623 Document 840 Filed in TXSB on 09/30/19 Page 2 of 6



        2.      This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1334(b)

because this adversary proceeding arises in, arises under, or relates to Offshore Specialty Fabricators,

LLC’s (the “Debtor”) Chapter 11 case.

        3.      This proceeding is “core.” 28 U.S.C. § 157(b)(2).

        4.      Under Federal Rule of Bankruptcy Procedure 7008, the Trustee consents to entry of

a final order or judgment by the Bankruptcy Court in this matter.

        5.      This Court may enter final judgment or propose findings of fact and conclusions of

law in this action. 28 U.S.C. § 157(b)(1); Stern v. Marshall, 131 S. Ct. 2594, 2620 (2011).

        6.      Venue is proper under 28 U.S.C. § 1409(a).

        7.      The statutory bases for this complaint are §§ 547, 550, and 502(d) of the Bankruptcy

Code.

                                                 Parties

        8.      Plaintiff is David Weinhoffer in his capacity as Liquidating Trustee of the Offshore

Specialty Fabricators, LLC Liquidating Trust.

        9.      Defendant Victory Park Capital Advisors, LLC is an Illinois limited liability

company. The Defendant may be served under Federal Rule of Bankruptcy Procedure 7004(b)(3)

by mailing a copy of the summons and complaint to its registered agent for service of process,

ILLINOIS CORPORATION SERVICE C, 801 Adlai Stevenson Drive, Springfield, IL 62703.

                                         Factual Background

        10.     On October 1, 2017 (“Petition Date”), Debtor filed its voluntary petition for relief

under Chapter 11 of the Bankruptcy Code.

        11.     The Debtor’s Chapter 11 plan of liquidation (the “Plan”) was confirmed on October

26, 2018. The Plan went effective on December 5, 2018.




                                                    2
        Case 17-35623 Document 840 Filed in TXSB on 09/30/19 Page 3 of 6



        12.     As more fully set forth in Article IV, Section A, Paragraph 1 of the Plan, the Plan

preserves all Causes of Action (as defined in the Plan) and transfers them to the Trustee.

        13.     Prior to the Petition Date, the Debtor maintained business relationships with various

business entities—including vendors, creditors, and suppliers—and regularly received goods and

services in support of its operations.

        14.     During the 90-day period before the Petition Date (that is between July 3, 2017 and

September 30, 2017) (the “Preference Period”), the Debtor continued to operate certain aspects of

its business affairs, including the transfer of property either by check, cashier’s check, wire transfers,

or otherwise to various entities.

        15.     Debtor transferred $50,000.00 to the Defendant on or about September 11, 2017,

and then transferred an additional $50,000.00 on September 13, 2017 (collectively, the “Transfers”).

The Transfers was made during the Preference Period.

        16.     The Transfer was made on account of antecedent debt arising out of the Debtor’s

Fee Letter with Defendant.

        17.     As a recipient of the Transfer, Defendant is liable in the amount of $100,000.00.

                                          Count One
              (Avoidance of Preferential Transfers Pursuant to 11 U.S.C. § 547(b))

        18.     The Trustee repeats and re-alleges the above paragraphs as if fully set forth herein.

        19.     Section 547(b) of the Bankruptcy Code authorizes a debtor, or a party acting on

behalf of the estate, to avoid a transfer of any interest in the debtor’s property, (a) to, or for the

benefit of, a creditor, (b) for or on account of an antecedent debt owed by the debtor before the

transfer was made, (c) made while the debtor was insolvent, (d) made within 90 days before the

petition date; (e) that enables the creditor to receive more than it would receive had (i) the transfer

not been made; and (ii) the creditor received payment of the debt to the extent provided by the

Bankruptcy Code.

                                                    3
        Case 17-35623 Document 840 Filed in TXSB on 09/30/19 Page 4 of 6



        20.      The Transfer was a transfer of an interest in property of the Debtor.

        21.      The Transfer was made on account of an antecedent debt owed by the Debtor

before the Transfer was made, as further detailed above.

        22.      During the Preference Period, the Debtor made the Transfer to or for the benefit of

the Defendant.

        23.      The Transfer was made within 90 days before the Petition Date.

        24.      At the time of the Transfer, the Debtor was, or was presumed to be, insolvent.

        25.      The Transfer enabled the Defendant to receive a greater recovery on the antecedent

debt than Defendant would have received had the Transfer not been made and the Defendant

received payment of the antecedent debts to the extent provided by the Bankruptcy Code.

        26.      The Defendant has not repaid all or a part of the value of the Transfer.

        27.      Therefore, the Transfer is an avoidable preference under § 547(b) of the Bankruptcy

Code.

                                         COUNT TWO
                 (Recovery of Preferential Transfers Pursuant to 11 U.S.C. § 550)

        28.      The Trustee repeats and re-alleges the above paragraphs as if fully set forth herein.

        29.      Section 550 of the Bankruptcy Code provides that if a transfer is avoided under

§ 547 of the Bankruptcy Code, the Trustee may recover the property or the value of the property

transferred from the initial transferee, the entity for whose benefit the transfer was made, or any

immediate or mediate transferee of the initial transferee.

        30.      The Defendant is the initial transferee for whose benefit the Transfer was made.

        31.      The Transfer or the value of the Transfer that is avoidable under § 547(b) of the

Bankruptcy Code is therefore recoverable for the estate under § 550 of the Bankruptcy Code.




                                                    4
        Case 17-35623 Document 840 Filed in TXSB on 09/30/19 Page 5 of 6



                                    COUNT THREE
             (Disallowance of Defendant’s Claim Pursuant to 11 U.S.C. § 502(d))

       32.     The Trustee repeats and re-alleges the above paragraphs as if fully set forth herein.

       33.     The Defendant is an entity from which property is recoverable under § 550 of the

Bankruptcy Code or is a transferee of transfers avoidable under section 547 of the Bankruptcy Code.

       34.     The Defendant has not paid the amount or turned over any property transferred for

which Defendant is liable under § 550 of the Bankruptcy Code.

       35.     Any filed or scheduled claim held by the Defendant is disallowed until Defendant

pays in full or returns the property for which it is liable under § 550 of the Bankruptcy Code.

                                              PRAYER

       WHEREFORE, the Trustee demands judgment against the Defendant:

               A. Determining that the Transfer is avoidable as a preferential transfer

       under 11 U.S.C. § 547(b) and that the Trustee entitled to recover the value of the

       Transfer under 11 U.S.C. § 550(a).

               B. Directing the Defendant to pay the Trustee the value of the Transfer in

       the amount determined at trial, but not less than the amount set forth above, plus

       interest and costs of suit under 11 U.S.C. § 550(a).

               C. Disallowing any Claim of the Defendant until the Transfer is repaid to

       the Debtor under 11 U.S.C. § 502(d).

               D. For such other and further relief as the Court deems just and proper.




                                                  5
       Case 17-35623 Document 840 Filed in TXSB on 09/30/19 Page 6 of 6



Dated: September 30, 2019
                                          Respectfully submitted,

                                          DIAMOND MCCARTHY LLP

                                          /s/Charles M. Rubio__________
                                          Charles M. Rubio
                                          TBA No. 24083768
                                          crubio@diamondmccarthy.com
                                          Brian Raymond Hogue
                                          TBA No. 24094725
                                          bhogue@diamondmccarthy.com
                                          Two Houston Center
                                          909 Fannin, 37th Floor
                                          Houston, Texas 77010
                                          (713) 333-5100 Telephone
                                          (713) 333-5199 Facsimile

                                          Counsel to David Weinhoffer, in his capacity as
                                          Liquidating Trustee of the Offshore Specialty
                                          Fabricators, LLC Liquidating Trust




                                      6
